DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-132 are rejected under 35 U.S.C 103 as being unpatentable over FU et al. (US 2016/0359626), hereon referred to as Fu, in view of Choi et al. (US 2014/0068765), and hereon referred to as Choi. 

In regards to claims 1, 15 & 21 Fu discloses a first quantum key distribution device configured to be coupled to a second quantum key distribution (The QKD-A and QKD-B are first and second quantum key distribution devices; Paragraph 0039); and a communication device communicatively connected to the first quantum key distribution device within a network, wherein the communication device is configured to receive the quantum key from the first quantum key distribution device and transmit the quantum key to an end device in the network via a classical link to enable the end device to use the quantum key for at least one of encrypting or decrypting messages communicated through the network (QKS-A and QKS-B, communication device(s); Data device A and Data device B, sender and receiver devices; The QKD devices can verify each time after storing acquired quantum keys and send quantum keys to corresponding QKS devices; Communications can occur via classical wired links; The communicated keys may be utilized for encrypting or decrypting data (messages) through the network; Paragraphs 0032; 0034; 0037; 0051).
	However, Fu does not disclose …device over a quantum channel and to generate a quantum key based on a quantum state transmitted along the quantum channel. In an analogous art Choi discloses …device over a quantum channel and to generate a quantum key based on a quantum state transmitted along the quantum channel (Key generator generates a new key by using quantum states, communicated over a quantum channel; Paragraphs 0040; 0082; 0102).
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Fu, with the teachings disclosed by Choi regarding …device over a quantum channel and to generate a quantum key based on a quantum state transmitted along the quantum channel. The suggestion/motivation of the combination would have been to provide additional security cryptographic communication of quantum key distribution (Choi; Paragraph 0003). 

Claims 1-6 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Fu and Choi, in view of Murakami et al. (US 10057058), and hereon referred to as Murakami. 
In regards claim 2, Fu discloses wherein the classical link includes at least one electrically conductive wire (The communications can occur through classical conductive wires; Paragraph 0034).
However, the combination of Fu and Choi does not disclose the quantum channel includes at least one optical fiber. In an analogous art Murakami discloses the quantum channel includes at least one optical fiber (The quantum-key distribution system 100 includes a transmitter 1, a receiver 2, and an optical fiber link; C.3 L.39-45).
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by, the combination of Fu and Choi, with the teachings disclosed by Murakami the quantum channel includes at least one optical fiber. The suggestion/motivation of the combination would have been to provide additional security cryptographic communication of quantum key distribution with privacy amplification processing (Murakami; Abs.). 

Claims 1-6 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Fu and Choi, in view of Sychev (US 2011/0206204), and hereon referred to as Sychev. 
	In regards to claims 3 & 16, the combination of Fu and Choi does not disclose wherein the communication device is a serial port switch and the classical link is an RS-232 cable that extends from a port on the serial port switch to the end device. However, in an analogous art Sychev discloses wherein the communication device is a serial port switch and the classical link is an RS-232 cable that extends from a port on the serial port switch to the end device (A RS-232 cable maybe utilized for communications between devices; Paragraphs 0128; 0347).
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by, the combination of Fu and Choi, with the teachings disclosed by Sychev, regarding wherein the communication device is a serial port switch and the classical link is an RS-232 cable that extends from a port on the serial port switch to the end device. The suggestion/motivation of the combination would have been to provide additional security cryptographic communication of quantum key distribution by utilizing strengthened communication lines (Sychev; Abs; Paragraph 0002). 
In regards to claim 4, Sychev discloses wherein the classical link is an Ethernet cable that extends from a port on the communication device to the end device (A Ethernet cable maybe utilized for communications between devices; Paragraphs 0128; 0347).

Claims 1-6 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Fu and Choi, in view of Wetterwald et al. (US 2019/0349392), and hereon referred to as Wetterwald. 
In regards to claim 5, Fu discloses the end device is configured to use the quantum key for at least one of encrypting or decrypting time-critical messages communicated through the time-sensitive network (The communicated keys can be utilized for encrypting or decrypting messages (data/content); Paragraphs 0030-0037).
However, the combination of Fu and Choi does not disclose, wherein the network is a time- sensitive network (In a time sensitive network, scheduled delivery intervals, wherein the one or more processors determine the schedule to accommodate time spent by a device to authenticate the one or more data packets (i.e. using detected time synchronization anomaly); Paragraphs 0012; 0037; 0057). 
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by, the combination of Fu and Choi, with the teachings disclosed by Wetterwald, regarding wherein the network is a time- sensitive network. The suggestion/motivation of the combination would have been to provide additional security cryptographic communication of quantum key distribution by mitigation based on detected time synchronization (Wetterwald; Abs.)

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al US 2016/0359626 A1 (hereinafter Fu) and Choi et al US 2014/0068765 A1 (hereinafter Choi) as applied to claims 1 and 19 above, and further in view of Mason et al US 2016/0366094 A1 (hereinafter Mason).
As to claim 12, the Fu-Choi combination does not teach the communication system of claim 1, further comprising the sender device, wherein the sender device is configured to receive the shared key from the second quantum key distribution device and to embed the information pattern associated with the shared key within a designated segment of each of the one or more data packets.  
Mason teaches the sender device is configured to receive the shared key from the second quantum key distribution device and to embed the information pattern associated with the shared key within a designated segment of each of the one or more data packets (i.e. embedding either the key itself or the prefix of the key into the header of the packet) [0065].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination so that the sender device would have been configured to receive the shared key from the second quantum key distribution device and to embed the information pattern associated with the shared key within a designated segment of each of the one or more data packets.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination by the teaching of Mason because it provides additional security implemented by the network [0065].
As to claim 20, the Fu-Choi combination does not teach the communication system of claim 19, further comprising the sender device, wherein the sender dev ice is configured to receive the shared key from the second quantum key distribution device and to embed the information pattern associated with the shared key within a designated segment of each of the one or more data packets.  
Mason teaches the sender device is configured to receive the shared key from the second quantum key distribution device and to embed the information pattern associated with the shared key within a designated segment of each of the one or more data packets (i.e. embedding either the key itself or the prefix of the key into the header of the packet) [0065].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination so that the sender device would have been configured to receive the shared key from the second quantum key distribution device and to embed the information pattern associated with the shared key within a designated segment of each of the one or more data packets.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination by the teaching of Mason because it provides additional security implemented by the network [0065].
17.  Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al US 2016/0359626 A1 (hereinafter Fu) and Choi et al US 2014/0068765 A1 (hereinafter Choi) as applied to claim 13 above, and further in view of Oshida et al US 2014/0133652 A1 (hereinafter Oshida).
As to claim 17, the Fu-Choi combination does not teach the method of claim 13, further comprising generating the information pattern that is associated with the shared key by using a hash function to scramble the shared key.  
Oshida teaches generating the information pattern that is associated with the shared key by using a hash function to scramble the shared key (i.e. hash the key creating a scrambled encrypted key information) [0042].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination so that the information pattern that was associated with the shared key would have been generated by using a hash function to scramble the shared key.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination by the teaching of Oshida because it helps prevent leakage of the key information [0003].
18.  Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al US 2016/0359626 A1 (hereinafter Fu) and Choi et al US 2014/0068765 A1 (hereinafter Choi) as applied to claim 13 above, and further in view of Gauvreau et al US 2005/0138352 A1 (hereinafter Gauvreau).
As to claim 18, the Fu-Choi combination does not teach the method of claim 13, wherein the one or more data packets represent a first message communicated through the network, and the method further comprises generating a new shared key, receiving one or more data packets representing a second message at the intermediary device, and utilizing the new shared key to authenticate the one or more data packets of the second message.  
Gauvreau teaches the one or more data packets represent a first message communicated through the network (i.e. incoming packets) [abstract], and the method further comprises generating a new shared key (i.e. new cryptographic key is provisioned) [abstract], receiving one or more data packets representing a second message at the intermediary device, and utilizing the new shared key to authenticate the one or more data packets of the second message (i.e. authenticating signatures of incoming packets using the new key) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination so that the one or more data packets would have represented a first message communicated through the network.  A new shared key would have been generated.  One or more data packets representing a second message would have been received at the intermediary device.  The new shared key would have been utilized to authenticate the one or more data packets of the second message.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination by the teaching of Gauvreau because it helps secure packets by refreshing of cryptographic key in secure packet networks [0001].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARIF E ULLAH/Primary Examiner, Art Unit 2495